Citation Nr: 0708771	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-02 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to total disability based on individual 
unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to August 
1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for cervical degenerative disc disease and 
that denied a total disability rating based on individual 
unemployability. 

The veteran testified before the Board sitting in Washington, 
D.C. in July 2005.  


FINDINGS OF FACT

1.  The veteran's cervical degenerative disc disease at C5-6, 
disc bulges at C3-4, C4-5, and C5-6, and osteophytes at C5-6 
manifested many years after service and are not related to 
any aspect of service or to service-connected myositis of the 
lumbar spine with herniated nucleus pulposus at L4-S1, 
bilateral radiculopathy, and residual conditions of a 
hemilaminectomy.  

2.  The veteran has been granted service connection for 
myositis of the lumbar spine, now rated as 60 percent 
disabling.  This service-connected disability does not 
preclude all forms of substantive employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006). 

2.  The criteria for total disability based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.16, 4.18, 4.19 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in May 2002 and September 2005; 
a rating decision in August 2002; a statement of the case in 
November 2003; and supplemental statements of the case in 
January 2004 and March 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a hospital corpsman in the United 
States Navy and worked as an internal medicine physician at 
VA medical clinics.  The veteran's statements that are 
related to his medical conditions are considered competent 
medical evidence, and the Board will evaluate the veteran's 
statements in view of his qualifications.  The veteran 
contends that his cervical degenerative disc disease was 
diagnosed in service, or alternatively, that it is secondary 
to his service-connected lumbar spine disorder.   He also 
contends that he is unemployable due to his service-connected 
disability.  

Cervical Degenerative Disc Disease

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  The determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3); 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either caused 
or aggravated by a service-connected disability.

Service medical records are silent for any symptoms, 
diagnoses, or treatment for any deficits or disorders of the 
cervical spine.  The veteran was examined and treated on many 
occasions starting in March 1964 for low back pain that he 
had experienced since recruit training.  In May 1966 the 
veteran was hospitalized and diagnosed with low back strain.  
X-rays showed epiphysitis at L5 and Schmorl's nodes at the 
same level.  Tenderness over L4-S1 was also noted, but there 
was no noted involvement of the cervical spine.  In June 
1966, a military medical board placed the veteran on six 
months limited duty in his assignment at a naval hospital and 
prescribed a course of physical therapy.  In November 1966, a 
follow-up examination noted no changes and the medical board 
authorized another six months limited duty so that he could 
continue his hospital duties.  In January 1967, the medical 
board noted that the veteran's continued low back strain was 
possibly related to the residuals of his juvenile 
epiphysitis.  There was no notation of any cervical spine 
disorder.  

In July 1967, the veteran was again evaluated for chronic 
lumbosacral strain.  The medical board noted that the veteran 
was currently asymptomatic and had performed the full range 
of his hospital duties for three months.  The veteran 
reported experiencing low back pain once or twice per week 
associated with exertion or extreme flexion.  He did not 
report symptoms of neck pain.  On examination, there was no 
limitation of motion, tenderness, or spasm.  X-rays of the 
lumbosacral spine showed apophysitis of the L5 vertebra.  
Again, there were no notations of any symptoms or diagnoses 
of a cervical spine disorder.  The veteran returned to full 
duty.  The file does not contain a record of a physical 
examination at the time of discharge one month later.  

In May 1979, a VA physician noted the veteran's reports of 
continued lumbar pain after bending and prolonged sitting, 
standing, or walking.  The physician diagnosed myositic 
lumbar paravertebral muscle with tendosynovitis of the 
hamstring muscles.  
There were no notations of cervical spine pain or deficits. 

From December 1984 to January 1985, the veteran was 
hospitalized and underwent a laminectomy with removal of a 
herniated nucleus pulposus. 

In July 1990, the veteran sought VA treatment for left 
shoulder pain and numbness of his left hand.  Testing showed 
no radiculopathy, but X-rays showed spondyloarthritic changes 
from C3 to C6 and narrowing of the C5-6 space with linear 
calcific densities on each side of the neck and evidence of 
neck muscle spasms.  In April 1998, a VA examiner continued 
the diagnoses of lumbar mytosis but noted no symptoms or 
diagnoses of any cervical spine disorders.  

In May 2001, a private examiner noted that an electromyograph 
suggested peripheral neuropathy of the left upper extremity.  
In April 2001, a private physician reviewed the results of X-
rays and diagnosed cervical discogentic disease at C5-6, 
spondylitic calcifications, and soft tissue calcifications on 
both sides of the neck.  

In July 2002, a VA examiner reviewed the service medical 
records and noted the veteran's reports of intermittent neck 
pain that radiated down his arm to his fingers.  The veteran 
had experienced the symptoms for the previous one and one-
half years.  However, the pain reportedly did not interfere 
with the veteran's daily personal and occupational 
activities.  After review of X-rays and the April 2001 tests, 
the examiner continued the diagnosis of cervical discogenic 
disease and also noted disc bulges at three locations and 
cervical osteophytes at C5-6.  The examiner stated that the 
veteran's neck disability was not related to military service 
or to his lumbosacral disorder. 

In July 2003, the veteran stated that the July 2002 
examination was biased and prejudiced and that his service 
medical records contained a July 1967 medical board report 
that showed that he had epiphysitis in service. 

In October 2005, another VA examiner reviewed the claims file 
and conducted lumbar and cervical spine examinations.  The 
examiner continued all previous diagnoses for both spinal 
areas.  He noted that the service medical records were silent 
for any cervical spine disorder and that the first evidence 
of treatment for the cervical spine was many years after 
service.  He further stated that the cervical and lumbar 
spine are different anatomical areas with different bony 
structures and nerve supplies and that it was not at least as 
likely as not that the cervical spine disorder was the result 
of or aggravated by the lumbar spine disability.  

In his July 2005 Board hearing, the veteran stated that his 
service medical records showed that he had epiphysitis in 
service and that it was the cause of the low back condition 
that led to his laminectomy.  He stated that epiphysitis 
causes further disc herniation that was the basis for his 
cervical spine claim.  The veteran submitted copies of 
excerpts from two medical texts.  One excerpt discussed the 
etiology of Scheuermann's juvenile kyphosis and stated that 
long term complications of an untreated disease might include 
persistent back pain (thoracic or lumbar), increasing 
deformity, ruptured thoracic disc, and paraparesis.  A second 
text noted that Scheuermann's disease, also known as 
epiphysitis, is an adolescent disease that displays X-ray 
findings of wedged vertebrae, narrowed disc space, irregular 
vertebral margins with or without associated pain.  Neither 
text addressed whether the disease is localized to the 
affected area or whether it is systemic and progressive. 

The Board concludes that service connection for cervical disc 
disease is not warranted.  Although the veteran was diagnosed 
with epiphysitis of the lumbar spine in service, there were 
no symptoms of cervical disease in service.  The first 
manifestation of neck and shoulder pain was not earlier than 
1990.  The Board places greater probative weight on the 
opinions of two VA examiners who reviewed the claims file and 
stated that the veteran's cervical disc disease was not 
related to service or to his lumbar disability.  One examiner 
specifically stated that the two anatomical areas of the 
spine had separate nerve and bony structures.   

The Board acknowledges that the veteran is a physician and 
that in his opinion the symptoms of epiphysitis in service 
were the first manifestations of cervical disc disease.  
However, he did not explain how the disease in his case 
manifested in adolescence in the lumbar spine but not until 
age 46 in the cervical spine.  The medical text excerpts both 
noted that the disease has an adolescent or juvenile onset.  
Neither the veteran nor the texts stated that the disease is 
systemic or that the natural course of the disease is a 
progressive advancement to other areas later in life.  The 
Board has carefully considered the veteran's medical opinion, 
but places greater weight on the two physicians who found no 
relation between the early lumbar disease and his current 
cervical disease and on the absence of any medical 
information that epiphysitis found early in life in one 
localized area may cause manifestations of disc disease in 
another area over 25 years later. 

The weight of the credible evidence demonstrates that the 
veteran's current cervical disc disease first manifested many 
years after service and is not related to his active service 
or to his service-connected lumbosacral disability.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total Disability based on Individual Unemployability

Total disability based on individual unemployability (TDIU) 
may be assigned where the schedular rating is less than total 
and when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated at 60 
percent or more.  Other criteria apply for more than one 
service-connected disability.   38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16 (a). 

The veteran has a single service-connected disability: 
myositis of the lumbar spine with herniated nucleus pulposus 
at L4-S1, bilateral radiculopathy, and residual conditions of 
a hemilaminectomy, now rated as 60 percent disabling. 

The veteran was previously employed as a physician at a VA 
clinic.  A VA Request for Employment Information in 
Connection with a Claim for Disability Benefits dated January 
2000 showed that the veteran was retired on unspecified 
disability effective February 1998.  

In an October 1999 letter, a VA vocational and rehabilitation 
counselor notified the veteran of the results of an 
evaluation of his potential to benefit from training and 
services under the VA vocational rehabilitation program.  
Existing records were used but an extended effort was not 
undertaken because the veteran declined to participate in a 
feasibility evaluation citing health conditions.  From the 
existing records, the counselor stated that the veteran would 
not likely benefit from vocational rehabilitation at the time 
and that the determination would not affect his claim for 
TDIU. 
 
In a February 2000 notice of disagreement, the veteran stated 
that he had not worked since October 1997, that he had 
received a disability retirement in February 1998, and that 
two physicians had found him totally and permanently disabled 
and unable to perform any gainful activity.  He did not state 
the nature of the disability that led to his retirement.  

In an April 1998 letter, a private cardiologist stated that 
the veteran sought treatment in October 1997 for pre-
infarction angina.  A cardiac catheterization showed critical 
obstructions, and the veteran subsequently underwent several 
angioplasties.  The cardiologist stated that the veteran was 
totally and permanently disabled from work because of the 
progression of his heart disease.  The cardiologist did not 
mention any limitations due to lumbosacral disability. 

In a September 2003 letter, the same private cardiologist 
noted that the veteran had been diagnosed with coronary 
artery disease (CAD) in 1994.  He updated the veteran's 
history of treatment for CAD, ischemic heart disease, and 
congestive heart failure.  The cardiologist also noted that 
the veteran had been diagnosed with chronic low back pain and 
lumbar epiphysitis, hypertension, diabetes mellitus, sleep 
apnea, and obesity.  He stated that the veteran had been 
under excessive stress for over two years before retiring and 
that stress was an aggravating factor for CAD and heart 
disease.

In January 2005, the veteran underwent four-way coronary 
artery bypass surgery.  Follow-up outpatient treatment notes 
show that the veteran had resumed gardening and operating a 
lawn mower in March 2005.  Subsequent treatment notes show 
physical therapy and treatment for neck and left shoulder 
pain and numbness associated with cervical disc disease.  

In his July 2005 hearing, the veteran stated that his back 
pain flared-up every few days and prevented him from walking.  
He stated that the pain would prevent him from regularly 
appearing for any type of employment. 

In October 2005, a VA examiner assessed the effect of the 
veteran's service-connected lumbosacral disability on his 
occupational capacity.  The examiner stated that the veteran 
would be restricted to an administrative job with no pushing, 
lifting, pulling or carrying objects more than ten pounds 
repeatedly during an eight hour day.  He could also not stand 
or sit for more than two hours without taking a break.  

The file contains extensive outpatient and physical therapy 
treatment notes from 2002 to 2005.  Although there are some 
entries noting the veteran's on-going symptoms of low back 
pain and use of analgesic medication, most records address 
shortness of breath due to heart disease, left upper 
extremity and neck pain due to cervical disc disease, and 
daytime sleepiness due to sleep apnea.  

The Board concludes that total disability based on individual 
unemployability is not warranted because the veteran is not 
precluded from all types of substantially gainful employment 
due to his service-connected disability.  The veteran's 
single service-connected disability is the lumbosacral 
disability, now rated as 60 percent disabling.  A VA examiner 
stated that due to that disability, the veteran would be 
capable of an administrative job that required no lifting or 
extended sitting or standing without a break.  Furthermore, 
outpatient treatment notes show that the veteran is capable 
of all the activities of daily living, computer operation, 
and recreational activities such as gardening.  

The veteran's non-service-connected disabilities are cervical 
disc disease, diabetes mellitus, tuberculin reaction, and 
external hemorrhoids.  Medical records also show that the 
veteran has severe coronary artery and ischemic heart 
disease, sleep apnea, hypertension, obesity, skin disorders, 
neurogenic bladder, and depressive disorder.  A private 
cardiologist on two occasions stated that the veteran was not 
capable of employment due to his heart disease primarily 
because of the detrimental effects of stress.  The weight of 
medical evidence shows that heart disease and cervical disc 
disease have a greater effect on the veteran's occupational 
capability, and these conditions are not service-connected. 

The Board acknowledges VA's decision that a vocational 
rehabilitation program would not be feasible.  However, the 
Board does not conclude that this decision necessarily 
demonstrated that the veteran is unable to work or that he is 
eligible for TDIU.  The decision noted only that retraining 
or physical therapy was not feasible due to the veteran's own 
refusal because of his health.  Training in a new occupation 
would likely be unnecessary in view of the veteran's 
extensive education and experience in medicine.  Physical 
therapy would not likely be effective in overcoming 
significant limitations imposed by heart disease.  Finally, 
the decision stated that it would not affect the veteran's 
claim for TDIU.  

The weight of the credible evidence demonstrates that the 
veteran's service-connected lumbosacral disability does not 
preclude all forms of substantially gainful employment and 
that total disability based on unemployability is not 
warranted.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cervical spine disorder is denied. 

Total disability based on individual unemployability is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


